       Case 2:20-cv-00320-DMC Document 13 Filed 11/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH DURAN,                                     No. 2:20-CV-0320-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    CELINE CERVANTES, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s request for class certification, ECF No.

19   8. Plaintiff’s request is construed as a motion and, so construed, is denied. See Simon v.

20   Hartford Life, Inc., 546 F.3d 661, 664 (9th Cir. 2008) (holding that non-attorney plaintiff may not

21   pursue claim on behalf of others in a representative capacity).

22                  IT IS SO ORDERED.

23   Dated: October 30, 2020
                                                            ____________________________________
24                                                          DENNIS M. COTA
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        1
